Citation Nr: 1106786	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-
connected cervical sprain with posttraumatic arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the RO that, in 
part, denied an increased rating for the service-connected 
cervical spine disability.  

While the Veteran initiated an appeal as to other issues decided 
in the June 2007 rating action, he subsequently limited the scope 
of the appeal to the claim for an increased rating for the 
service-connected cervical spine disability in his Substantive 
Appeal.


FINDINGS OF FACT

1.  Prior to October 8, 2009, the service-connected cervical 
spine disability is shown to be manifested by arthritis with 
painful motion; neither a restriction of forward flexion to 30 
degrees or less, nor a combined range of cervical spine of less 
than 170 degrees is demonstrated.

2.  Beginning on October 8, 2009, the service-connected cervical 
spine sprain with posttraumatic arthritis is shown to be 
productive of a disability picture manifested by a functional 
loss due to pain that more nearly approximates that of 
restriction of forward flexion to 30 degrees or less, but more 
than 15 degrees with muscle spasm and guarding.


CONCLUSIONS OF LAW

1.  Prior to October 8, 2009, the criteria for the assignment of 
a rating in excess of 10 percent for the service-connected 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.10, 4.31, 4.45, 4.59, 4.71a including Diagnostic Code 
(Code) 5242 (2010).

2.  Beginning on October 8, 2009, the criteria for the assignment 
of a 20 percent rating, but no higher, for the service-connected 
cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.31, 4.45, 4.59, 4.71a including Diagnostic Code (Code) 
5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

The August 2006 and March 2007 pre-decisional letters provided 
the Veteran with notice of VA's duties to notify and assist him 
in the development of his claims consistent with the laws and 
regulations outlined above.

In this regard, the letters informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim, and the assistance that VA would provide to obtain 
information and evidence in support of his claim.  He was also 
given general notice regarding how disability ratings are 
assigned, disability ratings, and effective dates of awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records have been associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for VA 
examinations.  Thus, VA's duty is met.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

However, staged ratings may be appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As discussed below, the Board finds that staged ratings are 
warranted in this case.

Functional loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Veteran's statements are deemed competent with regard to the 
description of the symptoms of his disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). However, these statements must 
be considered with the clinical evidence of record in conjunction 
with the pertinent rating criteria.

Degenerative arthritis of the spine is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula), the service-connected cervical 
spine condition is currently rated with or without symptoms such 
as pain (whether or not it radiates), stiffness or aching in the 
area of the spine affected by residuals of injury or disease.

A 10 percent rating requires cervical spine forward flexion 
greater than 30 degrees but not greater than 45 degrees, a 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent rating requires cervical spine forward flexion 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater than 
170 degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less or with favorable ankylosis 
of the cervical spine. 

A 40 percent rating is warranted when unfavorable ankylosis of 
the entire cervical spine is present.  38 C.F.R. § 4.71a.

Code 5243 (intervertebral disc syndrome) is to be evaluated 
either under the General Rating Formula (above), or, 
alternatively, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The method resulting 
in a higher evaluation should be applied.

The schedular criteria for incapacitating episodes provides  an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion are 
0 to 45 degrees, and left and right lateral rotation are 0 to 80 
degrees.   

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  

Here, on this record, ankylosis of the cervical spine is clearly 
not shown.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The medical findings during this period relating to the service-
connected cervical spine disability are primarily reported as 
part of the August 2006, October 2007 and October 2009 VA 
examinations.

In July 2005, X-ray studies  were taken of the Veteran's cervical 
spine to rule out degenerative disc disease due to his complaints 
of chronic neck pain that radiated to his shoulders.    

The impression was that of foreign bodies in the left lower neck 
and normally maintained vertebral bodies and interspaces. There 
was small, nonbony spurring noted on the right neural foramen at 
the C4/C5 level.  

At the August 2006 VA examination, the cervical spine 
demonstrated forward flexion from 0 to 45 degrees, extension from 
0 to 38 degrees, bilateral lateral flexion from 0 to 35 degrees, 
and bilateral rotation from 0 to 50 degrees.  These findings were 
based on active range of motion and all ranges noted were with 
pain.  

Passively, forward flexion was from 0 to 55 degrees; extension 
was from 0 to 48 degrees; bilateral lateral flexion was from 0 to 
38 degrees, and bilateral rotation was from 0 to 57 degrees.  All 
ranges noted were with pain.  

After fatiguing, forward flexion was from 0 to 57 degrees; 
extension was from 0 to 47 degrees; bilateral lateral flexion was 
from 0 to 40 degrees, and bilateral rotation was from 0 to 6 
degrees.  All ranges noted were with pain.  

There was no decreased range of motion or joint function that 
underwent additional limitation due to pain, fatigue, weakness or 
lack of endurance with repetitive use.

The examiner noted that the X-ray studies showed satisfactory 
alignment, but there was hypertrophic spurring and intervertebral 
disc space narrowing at the middle and lower cervical spine.  
Scattered degenerative changes were noted.

The examiner indicated that the September 2005 MRI results showed 
normal alignment and disc height with a disc bulge at C3-C4, 
degenerative joint disease with mild right foraminal stenosis at 
C4-C5, and mild disc bulge with mild stenosis at C5-C6.  

The Veteran estimated his pain to be between 6 and 8 on a scale 
of 1 to 10 and reported the pain distribution was in his neck and 
radiated into his shoulders.  Flare-ups were estimated to elevate 
the pain level to 10, and there were times when he had to stay 
off for 5 or 6 days due to neck pain.  He also reported some 
occasional functional impairment due to pain.  

The Veteran denied having any bowel or bladder problems.  He 
worked as a landscaping supervisor and reportedly lost 5 to 6 
days of work in the past year due to neck problems.  He did not 
use a neck brace and could walk up to 2 or 3 miles before 
stopping due to neck pain.  He hunted, fished and was able to 
operate a vehicle.

At the October 2007 VA examination, the cervical spine 
demonstrated forward flexion from 0 to 45 degrees, extension from 
0 to 32 degrees, bilateral lateral flexion from 0 to 37 degrees, 
and bilateral rotation from 0 to 50 degrees.  These findings were 
based on active range of motion and all ranges noted were with 
pain.  

Passively, forward flexion was from 0 to 50 degrees; extension 
was from 0 to 35 degrees; bilateral lateral rotation was from 0 
to 40 degrees, and bilateral rotation was from 0 to 55 degrees.  
All ranges noted were with pain.  

After fatiguing, forward flexion was from 0 to 52 degrees; 
extension was from 0 to 40 degrees; bilateral lateral flexion was 
from 0 to 42 degrees, and bilateral rotation was from 0 to 57 
degrees.  All ranges noted were with pain.

There continued to be no decreased range of motion or joint 
function that underwent additional limitation due to pain, 
fatigue, weakness or lack of endurance with repetitive use.

There was no neck deformity, swelling, crepitus, laxity or muscle 
spasms.  The upper extremity strength was normal as well as the 
muscles and reflexes.  He reported having occasional numbness and 
weakness, but denied bladder or bowel problems.  

The examiner noted that the X-ray studies in 2007 showed little 
change from the findings in 2006.  There was satisfactory 
alignment in the cervical spine.

The Veteran reported no change in the intensity of pain 
associated with his cervical spine.  He added that the pain 
sometimes radiated to his right elbow and occasionally went down 
his left arm.  He complained of neck stiffness and weakness.  His 
pain was constant, and flare-ups sometimes elevated the level of 
pain to 10.  He missed 6 to 8 days of work during the past year 
due to his neck problems.  

The Veteran indicated that he occasionally wore a neck brace and 
could walk up to 1 mile before stopping due to neck pain.  He 
still participated in his leisure activities and continued to 
drive.  

Throughout the period prior to October 8, 2009, the 
manifestations of the service-connected cervical spine disability 
did not equate with or even approach the criteria for rating 
greater than the currently assigned 10 percent rating.  Active 
range of cervical spine motion on examinations was demonstrated 
by flexion to 45 degrees with pain, and the Veteran also reported 
subjective complaints of flare-ups.  

On this record, the findings demonstrated by limitation in 
forward flexion did not meet the requirement for a rating higher 
than 10 percent, and the combined range of motion of the cervical 
spine well exceeded 170 degrees.  

In considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, the 
Board finds that the effects of the Veteran's pain due to the 
service-connected disability are fully contemplated in the 
assignment of a 10 percent rating for the initial period of the 
appeal.

Although the Veteran reported having flare-ups, there was no 
evidence of additional limitation in joint function due to pain, 
fatigue, weakness or lack of endurance with repetitive motion.  
Furthermore, no muscle spasm was found on the initial 
examinations, and the X-ray findings did not reveal an abnormal 
spinal contour.  

The record also did not reflect any neurological manifestations 
to warrant a separate rating.  The record shows no bladder or 
bowel problems and muscle strength and reflexes were normal.  
Although the Veteran complained of weakness, there was no 
evidence of weakness on examinations.

Consideration was also given to rating the disability based on 
incapacitating episodes pursuant to Code 5243; however, on review 
of the medical record, the Board finds no showing of such 
episodes of incapacitation or doctor-prescribed bed rest for 
incapacitating episodes.

Given the evidence of record, the Board finds that a 
preponderance of the evidence is against a finding that the 
service-connected cervical spine disability warrants a rating in 
excess of 10 percent prior to October 8, 2009.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Beginning on October 8, 2009  

At the October 8, 2009 VA examination, the Veteran's motion for 
the cervical spine was that of forward flexion from 0 to 35 
degrees; extension from 0 to 45 degrees; left lateral flexion 
from 0 to 35 degrees; right lateral flexion from 0 to 20 degrees; 
left rotation from 0 to 50 degrees, and right rotation from 0 to 
45 degrees.  There was evidence of pain with active range of 
motion and with repetitive motion, but there was no additional 
limitation in the ranges of motion with repetition.  

However, there were findings of bilateral muscle spasm, guarding 
and tenderness, but no weakness, atrophy, abnormal posture, 
abnormal gait, gibbus, kyphosis, scoliosis or cervical spine 
ankylosis.  The muscle spasms, tenderness and guarding were not 
severe enough to cause an abnormal gait or spinal contour.  

The examiner noted that there were no significant changes in the 
2009 X-ray studies when compared to those performed in 2007.  

A motor examination indicated there was full active movement 
against full resistance with each elbow and wrist and with finger 
flexors.  The sensory part of the examination also revealed 
normal findings regarding vibration, pinprick, light touch and 
position sense.  There was no abnormal sensation.  His reflexes 
were also found to be normal with biceps and triceps.

The Veteran reported that his neck pain had worsened over the 
past few years and sometimes woke him at night.  He noted some 
improvement during the summer months, but worsening during damp 
or cold weather.  His pain was constant and in the moderate 
range.  

The pain also radiated to his shoulders and was described as a 
dull ache with occasional hot/cold burning and throbbing.  He 
experienced pain and stinging that went into each shoulder and 
his flare-ups produced tension headaches.  

His flare-ups were severe and occurred weekly with episodes 
lasting from 1 to 2 days.  During flare-ups, he could not play 
golf, fish or make quick movements.  He sometimes had to delegate 
some of his work to others and reported a history of fatigue, 
stiffness and weakness.  He denied having any incapacitating 
episodes and could walk from a quarter of a mile to less than one 
mile.  

On this record, the Board finds that the service-connected 
cervical spine disability currently is shown to be productive of 
an overall functional loss due to pain with flare-ups that more 
closely resembles that of forward flexion of the cervical spine 
restricted to less than 30 degrees.  

However, on this record, the criteria of a higher rating of 30 
percent or more are not shown or suggested.

A higher rating of 30 percent is not shown by the record because 
ankylosis is not present in the entire cervical spine .  
Moreover, forward flexion of the cervical spine is not shown to 
be limited to 15 degrees.  

Despite complaints of radiating pain, there is no evidence of 
neurological impairment that would warrant a separate rating.  
Notably, the 2009 VA examiner provided a thorough evaluation of 
motor, sensory, and reflex function and found no deficits or 
impairment.  

There is also no evidence of incapacitating episodes to warrant 
rating the service-connected cervical spine disability under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  

Moreover, referral for extraschedular consideration is not 
warranted.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).

Here, the threshold requirement is met since the applicable 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  The manifestations of his cervical 
spine disability based on limited motion or functional loss due 
to pain are adequately contemplated in the schedular criteria

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating in excess of 10 percent for service-connected 
cervical sprain with posttraumatic arthritis for the period of 
the appeal prior to October 8, 2009 is denied.

An increased rating of 20 percent for service-connected cervical 
sprain with posttraumatic arthritis for the period of the appeal 
beginning on October 8, 2009 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


